0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
      This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1)  Claim limitations [1, 13]:
 “ a controller being configured to: ”
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
 “A controller ”
coupled with functional language 
Receive a current difference …, generate a control signal ..apply the control signal

2) Claim limitation[14]:
“ the power supply monitor  configured to: ”
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
 “the power supply monitor ”
coupled with functional language 
Receive the measured current…send the current difference to the controller


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 13 , 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“  a controller ” [Para 0065, Fig.2 140 ]
 “the power supply monitor”[ para 0064; Fig.2 116]
 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1, 2, 8, 9, 10, 11, 22, 23, 24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee  (U.S Patent Application Publication 2004/0148060].
Regarding claim 1, Lee discloses  A device comprising: 
a current sensing circuit configured to measure a current being drawn by an electrical load of a first circuit board [“..a number of loads 31, 32, 33, 34, which may totally constitute an electronic device or an electronic system, such as a notebook computer and a desktop computer,..”, 0016; Fig.1; “..The current detection circuits 41, 42, 43, 44 provide current signals S11, S12, S13, S14 respectively representing the load current I1, I2, I3, I4 to the control device 2”, 0018] from a second circuit board[” a power supply device 1 is connected to an external power source ACV for receiving an alternating current from the external power source ACV and in turn supplying a direct current (DC) of voltage V. ..”, 0016 (i.e . the current drawn by the loads of the electronic device from the external power circuit  is measured . The external power source  corresponds to second circuit board  and the remaining components( excluding the external power source)  corresponds to the first circuit board) ]; 
a controller being configured to[ “The control device 2 is capable to detect the load currents I1, I2, I3, I4 and determines power consumption of each load 31, 32, 33, 34. Also the control device 2 is capable to determine the overall current Ireal from the power supply device 1 by summing up all the load currents I1, I2, I3 and I4.”, 0017]: 
receive a current difference between the measured current and a target current[ 0018;  “the control device 2 comprises a reference parameter storage unit 23 that is connected to the micro-controller 21. The reference parameter storage unit 23 stores reference values of a number of parameters, such as the rated output current Imax, the rated output voltage Vmax, the rated current for each load, and other data. A current margin Idiff, which is an acceptable margin difference between the rated output current Imax and the actual output current Ireal, is also stored in the reference parameter storage unit 23.”, 0020; ( i.e the measured current corresponds to the sum of the load currents( I real) and the target current corresponds to the rated output current Imax and the microcontroller  receives an acceptable margin difference between them) ] ;
 generate a control signal based on the current difference, the control signal representing a load control parameter[“A determination making step, step 104a, is then performed to determine if the difference between the rated output current Imax and the actual output current Ireal is smaller than the acceptable current margin Idiff. In case the difference between the rated output current Imax and the actual output current Ireal is smaller than the acceptable current margin Idiff, the control device 2 calculates and determines which of the loads 31, 32, 33, 34 are to be shut down in order to make the difference between the rated output current Imax and the actual output current Ireal larger than the acceptable current margin Idiff, step 105…”, 0031; (i.e generating a shutdown  control signal  for the respective load of the electronic device)]
 apply the control signal to the electrical load of the first circuit board, wherein the application of the control signal adjusts a current consumption by the electrical load [0027; “ In step 106, the loads that are to be shut down for enlarging the difference between the rated outputs current Imax and the actual output current Ireal are shut down in accordance with the priority list retrieved from the priority sequence storage unit 24. Once this is done, the process goes back to step 102 to detect the actual output current Ireal again for confirmation of the result of enlarging the difference between the rated output current Imax and the actual output current Ireal.”, 0031;0034 (i.e shutting down or resuming  the respective loads based on  the difference between the rated output current Imax and the actual output current Ireal to effectively control the current flowing from the power supply device )].
Regarding claim 2 , Lee teaches  wherein the current sensing circuit and the controller are components of the first circuit board[ 0019].  
Regrading claim 8,  Lee teaches ,  wherein the control signal is a first control signal[0023-0024] , and the controller is configured to combine the first control signal with a default control signal to generate a second control signal, the default control signal representing a default load control parameter received from another device external to the first circuit board[0026-0027;( i. e generating a second control signal by combining  the reduced output current value  with the rated output current I max and comparing with the default  current margin Idiff  to determine whether to resume the load or not)].  
Regarding claim 9,  Lee discloses , wherein the adjustment to the current consumption comprises an adjustment to an operating frequency of the electrical load by a factor defined by the load control parameter[ “ The micro-controller 21 of the control device 2 is also coupled to the central processing unit 5 via a control line along which an underclocking control signal Sc that is provided by the micro-controller 21 is transmitted. The underclocking control signal Sc switches the central processing unit 5 between an underclocked condition and a regularly clocked condition. In an underclocked condition, the central processing unit 5 operates with a frequency lower than regular working frequency and thus reducing power consumption thereof.”, 0019;0025; 0028]  
Regarding claim 10, Lee discloses wherein the target current is a predefined value stored in a memory of the first circuit board [0020]  
Regarding claims 11,  24, Lee discloses , wherein the controller is further configured to: receive a new current difference between the target current and a new current, the new current being an amount of current drawn by the electrical load in response to the adjustment of the current using the control signal[0024]; 
generate a new control signal based on the new current difference; and apply the new control signal to the electrical load to re-adjust the current consumption by the electrical load[0027].  
Regarding claim 22 Lee discloses , a method for controlling current consumption by an electrical load, the method comprising:
 measuring, by a device on a first circuit board, a current being drawn by an electrical load of the first circuit board from a second circuit board[ 0016 ; 0018; (i.e . the current drawn by the loads of the electronic device from the external power circuit  is measured . The external power source  corresponds to second circuit board  and the remaining components( excluding the external power source)  corresponds to the first circuit board)]; 
generating, by the device, a control signal based on a current difference between the measured current and a target current, the control signal representing a load control parameter[ 0017; 0020; ( i.e the measured current corresponds to the sum of the load currents( I real) and the target current corresponds to the rated output current Imax and the microcontroller  receives an acceptable margin difference between them); 0031; (i.e generating a shutdown  control signal  for the respective load of the electronic device)]; and 
applying, by the device, the control signal to the electrical load of the first circuit board, wherein the application of the control signal adjusts a current consumption by the electrical load [0027; “ In step 106, the loads that are to be shut down for enlarging the difference between the rated outputs current Imax and the actual output current Ireal are shut down in accordance with the priority list retrieved from the priority sequence storage unit 24. Once this is done, the process goes back to step 102 to detect the actual output current Ireal again for confirmation of the result of enlarging the difference between the rated output current Imax and the actual output current Ireal.”, 0031;0034 (i.e shutting down or resuming  the respective loads based on  the difference between the rated output current Imax and the actual output current Ireal to effectively control the current flowing from the power supply device )].  
Regrading claim 23, Lee discloses  wherein generating the control signal comprises combining, by the device, the load control parameter with a default load control parameter[0026-0027].  






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 6, 7, 12, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Ismail et.al. (U.S Patent Application Publication 2016/0091960; hereinafter “Ismail”)
Regarding claim 3, Lee discloses  the  current sensing circuit[0018]  and the controller [0017] 
However Lee dose not expressly disclose  the  current sensing circuit  and the controller are connected to a power supply monitor of the first circuit board; the current sensing circuit is configured to send the measured current to the power supply monitor; and the controller is configured to receive the current difference from the power supply monitor.  

 In the same field of endeavor (e.g. control systems for reducing the current transients occurring between a processor and a power supply.), Ismail teaches ,
the  current sensing circuit  and the controller are connected to a power supply monitor of the first circuit board[ “  a power management unit (PMU) 208 can be included in the computing device 202. The PMU 208 is responsible for monitoring, regulating, distributing, and otherwise controlling power throughout the computing device 202…”, 0024; “ The PMU 208 can be configured to derive a measurement of the amount of current being drawn from the external power supply 206 by the computing device 202…current measurement 320…”, 0025;”.. The control decision 336 can be configured to receive an input that includes a resulting CE signal 332. The resulting CE signal 332 can correspond to the CE signal 314,..The control decision 336 can also be configured to output a throttling signal 326. ..”, 0031 ( i.e. the power management unit receives the current measurements and transmits the throttling/ control signal based on the error signal in comparison with the reference current value. Therefore the current sensing circuit and control circuit are connected to a power monitor)]
the current sensing circuit is configured to send the measured current to the power supply monitor[0025] ; and 
the controller is configured to receive the current difference from the power supply monitor[ 0031].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee  with Ismail. Ismail’s teaching of  controlling the current transients occurring between a system and a power supply will substantially improve Ismail’s system to reduce the frequency and amplitude of these current transients by removing or limiting a workload and/or performance state of the system, thus causing the system to demand less current from the power supply.[0019]
Regrading claim 5, Ismail discloses  wherein the controller comprises a compensator configured to determine the load control parameter based on the current difference[ “  a control effort (CE) generator 324 having a compensator 302,…  the compensator 302 is an integral compensator that can integrate one or more input signals (e.g., error signals 308) provided to the compensator 302. Furthermore, the compensator 302 can be a proportional, integral, and/or derivative compensator 302, or any combination thereof. For example, the compensator 302 can be configured to multiply one or more error signals 308 by a gain value and integrate the resulting multiplied one or more error signals when the compensator 302 is configured as a proportional integral controller. Thereafter, the CE generator 324 can output the CE signal 314 based on the output of the compensator 302, which may be used to throttle the system (e.g., CPU 210 and/or GPU 212) based on a result of the computations performed by the compensator 302.”, 0028].  
Regarding claim 6, Ismail teaches  wherein the compensator is an analog compensator[0021; 0028].  
Regarding claim 7,  Ismail teaches wherein the compensator is a digital compensator[0028].  
Regarding claims 12, Ismail discloses, wherein the electrical load is a graphics processing unit (GPU). [ “..GPU 212..” , 0024]; “Thereafter, the CE generator 324 can output the CE signal 314 based on the output of the compensator 302, which may be used to throttle the system (e.g., CPU 210 and/or GPU 212) based on a result of the computations performed by the compensator 302.”, 0028]
Regarding claim 25,   Lee discloses the limitations outlined in claim 21.
However Lee does not expressly disclose wherein the electrical load is a graphics processing unit (GPU).
In the same field of endeavor (e.g. control systems for reducing the current transients occurring between a processor and a power supply.), Ismail teaches ,
Ismail teaches , wherein the electrical load is a graphics processing unit (GPU). [ “..GPU 212..” , 0024]; “Thereafter, the CE generator 324 can output the CE signal 314 based on the output of the compensator 302, which may be used to throttle the system (e.g., CPU 210 and/or GPU 212) based on a result of the computations performed by the compensator 302.”, 0028]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee  with Ismail. Ismail’s teaching of  controlling the current transients occurring between a system and a power supply will substantially improve Ismail’s system to reduce the frequency and amplitude of these current transients by removing or limiting a workload and/or performance state of the system, thus causing the system to demand less current from the power supply.[0019]
Claims 13, 14, 16, 17,18, 19, 20, 21  are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Berry  et.al. (U.S Patent Application Publication 2008/0168287; hereinafter “Berry ”)
Regarding claim 13, Lee discloses  an apparatus comprising: 
an electrical load[ “ ...a number of loads 31, 32, 33, 34, which may totally constitute an electronic device or an electronic system, such as a notebook computer and a desktop computer,..”, 0016; Fig.1];
  a power supply pin configured to receive a current from a circuit board external to the apparatus[“a power supply device 1 is connected to an external power source ACV for receiving an alternating current from the external power source ACV and in turn supplying a direct current (DC) of voltage V. The DC voltage V is supplied to a number of loads 31, 32, 33, 34, which may totally constitute an electronic device or an electronic system, ..”, 0016; 0016];
a current sensing circuit connected to the power supply pin the current sensing circuit being configured to measure the current being received by the power supply pin[“A current detection circuit 41, 42, 43, 44 is connected between each load 31, 32, 33, 34 and the control device 2 for detection of the load current I1, I2, I3, I4 supplied to the 31, 32, 33, 34 respectively. The current detection circuits 41, 42, 43, 44 provide current signals S11, S12, S13, S14 respectively representing the load current I1, I2, I3, I4 to the control device 2”, 0018]; 
a controller connected to the electrical load and the voltage regulator, the controller being configured to[ “The control device 2 is capable to detect the load currents I1, I2, I3, I4 and determines power consumption of each load 31, 32, 33, 34. Also the control device 2 is capable to determine the overall current Ireal from the power supply device 1 by summing up all the load currents I1, I2, I3 and I4.”, 0017;]: 
receive a current difference between the measured current and a target current[ “the control device 2 comprises a reference parameter storage unit 23 that is connected to the micro-controller 21. The reference parameter storage unit 23 stores reference values of a number of parameters, such as the rated output current Imax, the rated output voltage Vmax, the rated current for each load, and other data. A current margin Idiff, which is an acceptable margin difference between the rated output current Imax and the actual output current Ireal, is also stored in the reference parameter storage unit 23.”, 0020; ( i.e the measured current corresponds to the sum of the load currents( I real) and the target current corresponds to the rated output current Imax and the microcontroller  receives an acceptable margin difference between them) ] ;
 generate a control signal based on the current difference, the control signal representing a load control parameter[“A determination making step, step 104a, is then performed to determine if the difference between the rated output current Imax and the actual output current Ireal is smaller than the acceptable current margin Idiff. In case the difference between the rated output current Imax and the actual output current Ireal is smaller than the acceptable current margin Idiff, the control device 2 calculates and determines which of the loads 31, 32, 33, 34 are to be shut down in order to make the difference between the rated output current Imax and the actual output current Ireal larger than the acceptable current margin Idiff, step 105…”, 0031; (i.e generating a shutdown  control signal  for the respective load of the electronic device)]
 apply the control signal to the electrical load , wherein the application of the control signal adjusts a current consumption by the electrical load[0027; “ In step 106, the loads that are to be shut down for enlarging the difference between the rated outputs current Imax and the actual output current Ireal are shut down in accordance with the priority list retrieved from the priority sequence storage unit 24. Once this is done, the process goes back to step 102 to detect the actual output current Ireal again for confirmation of the result of enlarging the difference between the rated output current Imax and the actual output current Ireal.”, 0031;0034 (i.e shutting down or resuming  the respective loads based on  the difference between the rated output current Imax and the actual output current Ireal to effectively control the current flowing from the power supply device )].

However Lee does not expressly disclose a voltage regulator connected to the electrical load ;a current sensing circuit connected to the voltage regulator
 In the same field of endeavor (e.g. throttling the processor system  to prevent the system form exceeding the predetermined operational parameters), Berry teaches ,
a voltage regulator connected to the electrical load [ “ Power system 110 includes a voltage regulator module (VRM) 115 that supplies power to processor 105…”, 0015; Fig.,1]
a current sensing circuit connected to the voltage regulator[0015;  “VRM 115 includes a current output 115A that couples via current sensor 160 and A/D converter 165 to the current input 120C of power controller 120…”, 0019; Fig. 1]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee  with Berry. Berry’s teaching of throttling the processing cores  in response to measuring the actual voltage and current drawn by the processing system will substantially improve Lee’s system to increase the accuracy of the output voltage and current provided to the loads of the electronic system by monitoring the instantaneous voltage and current consumption of the device.
Regarding claim 14 ,  Lee discloses 
receive the measured current from the current sensing circuit [“..current signals S11, S12, S13, S14 respectively..”, 0018]
determine the current difference between the measured current and the target current[ 0031]; and 
send the current difference to the controller[ 0032].
Berry teaches   a power supply monitor connected to the voltage regulator, the current sensing circuit, and the controller [ 0020; Power controller 120 can access accurate voltage readings from ND 155 and accurate current readings from A/D 160. Thus, power controller 120 can accurately measure the VRM 115 actual voltage that processor 105 sees and determine the expected voltage of VRM 115 based on the measured current and a load line….”, 0025; Power controller 120 of FIG. 5 is still independent of processor 105 in the sense that processor 105…Power controller 120 cooperates with A/D converters 145, 155 and 165 to accurately measure thermal conditions on the semiconductor die 540, the voltage that processor 105 sees internally and the current that processor 105 draws, respectively.”, 0040; (i.e . it is apparent that  a power monitor and controller is included in the power controller)]
Regarding claim 16, Lee discloses  wherein the controller comprises a compensator configured to determine the load control parameter based on the current difference[ 0031-0032; 0034; ( i.e compensating for the difference in current within the predetermined difference margin by shutting down/ resuming the respective loads) .  
Regrading claim 17,  Lee teaches ,  wherein the control signal is a first control signal[0023-0024] , and the controller is configured to combine the first control signal with a default control signal to generate a second control signal, the default control signal representing a default load control parameter received from another device external to the first circuit board[0026-0027;( i. e generating a second control signal by combining  the reduced output current value  with the rated output current I max and comparing with the default  current margin Idiff  to determine whether to resume the load or not)].  
Regarding claim 18,  Lee discloses , wherein the adjustment to the current consumption comprises an adjustment to an operating frequency of the electrical load by a factor defined by the load control parameter[ “ The micro-controller 21 of the control device 2 is also coupled to the central processing unit 5 via a control line along which an underclocking control signal Sc that is provided by the micro-controller 21 is transmitted. The underclocking control signal Sc switches the central processing unit 5 between an underclocked condition and a regularly clocked condition. In an underclocked condition, the central processing unit 5 operates with a frequency lower than regular working frequency and thus reducing power consumption thereof.”, 0019;0025; 0028]  
Regarding claim 19, Lee discloses wherein the target current is a predefined value stored in a memory of the first circuit board [0020].  
Regrading claim 20, Berry teaches wherein the electrical load is a graphics processing unit (GPU).  [ 0041]
Regrading claim 21,  Lee  discloses , 
compare the measurement of the new current with the target current[ 0024]; 
determine a new current difference between the target current and the new current; and  send the new current difference to the controller[0024; 0032-0033]; 
P201901600US01Page 37 of 39the controller is further configured to: generate a new control signal based on the said another modulated current[0027]; and 
apply the new control signal to the electrical load to re-adjust the current consumption by the electrical load[0027].  

Berry teaches a power supply monitor[ 0020-0025], wherein: 
the voltage regulator is configured to: 
measure a new current being drawn by the electrical load[ 0020;0040]; and
 send the measurement of the new current to the power supply monitor[0020; Fig.3]

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Vemulapalli et.al. (U.S Patent Application Publication 2012/0049628; hereinafter “Vemulapalli”)

Regarding claim 4, Lee discloses the  current sensing circuit [0018]
Ismail teaches a power supply monitor of the first circuit board [ 0025]

However Lee does not expressly disclose  the current sensing circuit comprises a current sensing resistor and a sense amplifier; a first terminal and a second terminal of the current sensing resistor are coupled to the sense amplifier; and the sense amplifier is configured to output the measured current to a power supply monitor of the first circuit board.  

In the same field of endeavor ( e.g. implementing a current sensor coupled to a voltage source for controlling high voltage switches ),  Vemulapalli teaches , 

the current sensing circuit comprises a current sensing resistor and a sense amplifier[ 0011; “..Amplifier 304 in conjunction with resistor RSEN operates as a current sensor to detect the current traversing switch S1. “, 0027]]; 
a first terminal and a second terminal of the current sensing resistor are coupled to the sense amplifier [ Fig. 3B] ; and 
P201901600US01Page 34 of 39the sense amplifier is configured to output the measured current [0031] 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee in view of  Ismail with Vemulapalli. Vemulapalli’s teaching of implementing a current sensing circuit with  a voltage  source will substantially improve Lee in view of Ismail’s system  to prevent thermal shutdown by reducing the current load of the system.

Claim  15  is  rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Berry  as applied to claim 13 further in view of  in view of Vemulapalli et.al. (U.S Patent Application Publication 2012/0049628; hereinafter “Vemulapalli”)

Regarding claim 15, Lee teaches  the current sensing circuit [ 0018]
Berry teaches output the measured current to a power supply monitor of the apparatus[0019-0020; 0040]
 However  Lee, Berry does not expressly disclose the current sensing circuit comprises a current sensing resistor and a sense amplifier; a first terminal and a second terminal of the current sensing resistor are coupled to the sense amplifier;
In the same field of endeavor ( e.g. implementing a current sensor coupled to a voltage source for controlling high voltage switches ),  Vemulapalli teaches , 
the current sensing circuit comprises a current sensing resistor and a sense amplifier[ 0011; “..Amplifier 304 in conjunction with resistor RSEN operates as a current sensor to detect the current traversing switch S1. “, 0027]]; 
a first terminal and a second terminal of the current sensing resistor are coupled to the sense amplifier [ Fig. 3B] ; and 
the sense amplifier is configured to output the measured current [0031] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee in view of  Ismail with Vemulapalli. Vemulapalli’s teaching of implementing a current sensing circuit with  a voltage  source will substantially improve Lee in view of Ismail’s system  to prevent thermal shutdown by reducing the current load of the system.

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wibben., U.S Patent Application Publication 2010/0320935, teaches a current-regulated power supply with soft-start protection. 
Duell  et al., U.S Patent Application Publication 2017/0102760, teaches  graphics processing and, more specifically, to techniques for limiting power via secondary control of a voltage regulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GAYATHRI SAMPATH/Examiner, Art Unit 2187       

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187